     Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 1 of 6



D. Michael Eakin
Eakin & Berry, PLLC
208 N. 29th St., Suite 204
P.O. Box 2218
Billings, Montana 59103
Phone: (406) 969-6001 Fax:
(406) 969-6007
eakin.406law@gmail.com

Attorney for Plaintiffs


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

TAMMY WILHITE,                 )
            Plaintiff,         )         CV19-20-BLG-TJC
                               )
vs.                            )         Consolidated with:
                               )         CV 19-102-BLG-SPW-TJC
PAUL LITTLELIGHT,              )
LANA THREE IRONS,              )
HENRY PRETTY ON TOP,           )
SHANNON BRADLEY, and           )
CARLA CATOLSTER,               )
               Defendants.     )
_______________________________)         PLAINTIFF’S RESPONSE BRIEF
                               )         TO DEFENDANTS’ FTCA
TAMMY WILHITE,                 )         CERTIFICATION REQUEST
               Plaintiff,      )
                               )
vs.                            )
                               )
UNITED STATES OF AMERICA, )
               Defendant.      )
                               )



                                     1
      Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 2 of 6



      The individual Defendants have petitioned this Court to certify that they were

acting within the scope of their employment when they terminated Plaintiff’s

employment and took other adverse actions against plaintiff. That petition should

be denied.

I. The Arguments of Individual Defendants Have Already Been Addressed.

      The United States has already filed a response to the petition setting forth

reasons the petition should be denied. (Dkt-45)        Rather than repeat all those

arguments, Plaintiff incorporates those arguments. Defendants previously argued

that the FTCA offered the exclusive remedy. (Dkt-5) Plaintiff responded to that

argument by noting that briefed arguments that the FTCA does not cover intentional

torts committed by federal (or tribal 638) employees. (Dkt-10) In that brief Plaintiff

quoted from the Pesnell decision, “An employee engaged in a pattern of racketeering

activity, as required by the RICO counts, could not be doing so within the scope of

his employment by the federal or state governments.” Pesnell v. Arsenault, 543 F.3d

1038, 1042 (9th Cir. 2008), abrogated by Simmons v. Himmelreich, 578 U.S. ____,

136 S. Ct. 1843 (2016). The abrogation allowed an even greater breadth of claims

against federal employees in their individual capacity. Plaintiff incorporates the

arguments made in her earlier briefing.

///




                                          2
     Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 3 of 6




II. A DOJ Opinion Indicates Certification is Not Appropriate.

In addition to the arguments previously made in this action, this Court should note

that the Department of Justice has determined that representation by the United

States is not available for tribal employees for constitutional torts or other torts

outside the parameters of the waiver in the FTCA. The office of Legal Counsel in

DOJ was requested to decide if tribal employees could seek representation by the

United States for constitutional torts or other torts outside the scope of the FTCA

waiver. The Office of Legal Counsel determined:

      For the reasons explained below, we conclude that the 1990 amendment
      to the Act covers only those torts for which the Federal Tort Claims Act
      waives the sovereign immunity of the United States. We further
      conclude that the 1990 amendment does not authorize or otherwise
      address representation of tribes or tribal employees who are sued in
      their individual capacities for constitutional torts.
Coverage Issues Under the Indian Self Determination Act, 22 Opinions of
Office of Legal Counsel 65 (Attached.)

      Since Wilhite has alleged RICO violations, torts outside the scope of

the FTCA, there is no requirement for the United States to provide

representation or coverage under the FTCA.

II. An Evidentiary Hearing is Required Before Certification.

      Determination of whether a person was acting within the scope of

employment can be a question of fact. A federal (or tribal 638 employee) cannot

escape liability for an intentional tort by merely alleging actions were within the
                                         3
     Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 4 of 6



scope of employment. If the facts can be interpreted two ways, it is necessary to

hold an evidentiary hearing to make that determination. If that determination is the

ultimate decision on liability, then the question should be decided by the jury. It

should only be decided by the Court if there is no question of fact as to whether the

intent of the Defendant was to carry out an official duty or to retaliate for reports of

patient abuse.

      The timing of the termination immediately after learning of the report of

patient abuse and acting outside the scope of personnel policies concerning

termination indicate that the aim of the individual Defendants was to fulfill their job

responsibilities but was rather to retaliate for Plaintiff reporting a crime to

investigating authorities. At a minimum, an evidentiary hearing would be needed to

determine the intent of the Defendants.

                                      CONCLUSION

      For the reasons set forth above, this Court should deny the petition of the

Defendants for certification under the Federal Torts Claim Act and Westfall Act.

      Dated this 27th day of January, 2021

                                               EAKIN & BERRY, PLLC



                                               /s/ D. Michael Eakin




                                           4
     Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 5 of 6



                          CERTIFICATE OF COMPLIANCE\

      Pursuant to Local Rule 7.1(d)(2)(E) the attached brief is proportionately

spaced, has a typeface of 14 points and contains 638 words, excluding captions and

certificates of compliance and service.

      Dated this 27th day of January, 2021

                                                   /s/ D. Michael Eakin




                                          5
     Case 1:19-cv-00102-SPW-TJC Document 33 Filed 01/27/21 Page 6 of 6



                          CERTIFICATE OF SERVICE

      I certify that on the 27th day of January 2021, the foregoing document was
served by:

        1, 2, 3,4   CM/ECF
                    U.S. Mail
                    Email

Upon:

        1.    Clerk of Court


        2.    Michael L. Rausch
              Evan M.T. Thompson
              Browning, Kaleczyc, Berry & Hoven, P.C.
              Liberty Center, Suite 302
              9 Third Street North
              Great Falls, MT 59401

     3.       Victoria Francis
              Tyson Lies
              Assistant United States Attorneys
              2601 2nd Ave. North, Suite 3200
              Billings, MT 59101

        4.    John Newman
              Assistant United States Attorney
              P.O. Box 8329
              Missoula, MT 59802



                                                  /s/ D. Michael Eakin
                                                  D. MICHAEL EAKIN
                                                  Eakin Berry & Grygiel, PLLC.
                                                  Attorneys for Plaintiff



                                         6
